          Case 1:19-cv-11360-KPF Document 29 Filed 12/10/20 Page 1 of 1




                              MARIA-COSTANZA BARDUCCI
                              BARDUCCI LAW FIRM
                                5 WEST 19TH STREET, 10TH FLOOR
                                  NEW YORK, NEW YORK 10011
                                   TELEPHONE: 212-433-2554

                                       December 10, 2020

Via CM/ECF
Honorable Katherine Polk Failla
United States District Magistrate Judge
Southern District of New York

       Re:     Alexander Gomez v. Dorado Tacos II, LLC et al.
               Civil Action No.: 1:19-cv-11360-KPF
               Joint Status Report and Joint Letter-Motion to Adjourn Conference

Dear Judge Katherine Polk Failla:
       I represent the Plaintiff in the above-referenced matter.
        The parties have settled this matter, memorialized, and executed their settlement
agreement.
        Under the parties’ settlement agreement, they need until February 28, 2021 to file the
stipulation of dismissal.
        Accordingly, it is respectfully requested that the Court cancel and/or adjourn the
conference scheduled for December 14, 2020, at 10:00 a.m.
        The Defendants consent to this request.
        Thank you for your consideration.
                                              Respectfully Submitted,
                                              BARDUCCI LAW FIRM
                                              s/Maria Costanza Barducci, Esq.
                                              MARIA COSTANZA BARDUCCI, ESQ.
cc: Via CM/ECF Only
